
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Parts 1, 2, 18
        [ET Docket No. 19-226; FCC 19-126; FRS 16618]
        Human Exposure to Radiofrequency Electromagnetic Fields; Correction
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule; correction.
        
        
          SUMMARY:

          The Federal Communications Commission (Commission) is correcting a date that appeared in the Federal Register on April 6, 2020. In this document, the Commission seeks comment on expanding the range of frequencies for which its radiofrequency (RF) exposure limits apply; on applying localized exposure limits above 6 GHz in parallel to the localized exposure limits already established below 6 GHz; on specifying the conditions and methods for averaging the RF exposure, in both time and area, during evaluation for compliance with the RF exposure limits in the rules; on addressing new RF exposure issues raised by wireless power transfer (WPT) devices; and on the definition of a WPT device.
        
        
          DATES:
          Comments are due on or before June 3, 2020, and reply comments are due on or before July 6, 2020.
        
        
          ADDRESSES:
          Interested parties may submit comments and replies, identified by ET Docket No. 19-226, by any of the following methods:
          • Electronic Filers: Comments may be filed electronically using the internet by accessing the ECFS: http://apps.fcc.gov/ecfs/.
          
          • Paper Filers: Parties who choose to file by paper must file an original and one copy of each filing.
          
          • Filings can be sent by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail. All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission.
          • Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9050 Junction Drive, Annapolis Junction, MD 20701.U.S.
          • Postal Service first-class, Express, and Priority mail must be addressed to 445 12th Street SW, Washington, DC 20554.

          • Effective March 19, 2020, and until further notice, the Commission no longer accepts any hand or messenger delivered filings. This is a temporary measure taken to help protect the health and safety of individuals, and to mitigate the transmission of COVID-19. See FCC Announces Closure of FCC Headquarters Open Window and Change in Hand-Delivery Policy, Public Notice, DA 20-304 (March 19, 2020). https://www.fcc.gov/document/fcc-closes-headquarters-open-window-and-changes-hand-delivery-policy.
          • During the time the Commission's building is closed to the general public and until further notice, if more than one docket or rulemaking number appears in the caption of a proceeding, paper filers need not submit two additional copies for each additional docket or rulemaking number; an original and one copy are sufficient.

          For detailed instructions on submitting comments and additional information on the rulemaking process, see the SUPPLEMENTARY INFORMATION section of this document.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Martin Doczkat, email: martin.doczkat@fcc.gov of the Office of Engineering and Technology Electromagnetic Compatibility Division; the Commission's RF Safety Program, rfsafety@fcc.gov; or call the Office of Engineering and Technology at (202) 418-2470. For information regarding the Paperwork Reduction Act (PRA) information collection requirements contained in this document, contact Nicole Ongele, Office of Managing Director, at (202) 418-2991 or Nicole.Ongele@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In FR Doc. 20-06966, appearing on page 19117 in the Federal Register on April 6, 2020, the following correction is made:
        
        DATES: [Corrected]
        On page 19117, in the first column, the DATES section is corrected to read “reply comments are due on or before June 15, 2020.”
        
          Dated: April 6, 2020.
          
          Federal Communications Commission.
          Marlene Dortch,
          Secretary.
        
      
      [FR Doc. 2020-08738 Filed 5-1-20; 8:45 am]
      BILLING CODE 6712-01-P
    
  